Filed 10/19/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 189







Nathan Fehl-Haber, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20100019







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Robert N. Quick, 314 East Thayer, Ste. 200, Bismarck, ND 58501, for petitioner and appellant.



Cynthia M. Feland, Assistant State’s Attorney, 514 East Thayer, Bismarck, ND 58501-4413, for respondent and appellee.

Fehl-Haber v. State

No. 20100019



Per Curiam.

[¶1]	
Nathan Fehl-Haber appealed from a district court order denying his application for post-conviction relief, arguing that an evidentiary hearing should have been held. We affirm under N.D.R.App.P. 35.1(a)(6).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner